 196DECISIONSOF NATIONALLABOR RELATIONS BOARDPrestoManufacturing CompanyandInternationalBrotherhoodofElectricalWorkers,AFL-CIO-CLC. Case 15-CA-3211June 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOn April 3, 1968,Trial Examiner Marion C. Lad-wig issued his Amended Decision in the above-enti-tled proceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sAmended Decision.Thereafter,theRespondentand the Charging Party filed exceptions to the TrialExaminer's Amended Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sAmended Decision,the excep-tions and briefs, and the entire record in the case,and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner.'Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent,PrestoManufacturingCompany, Jackson,Mississippi,its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner'sRecommended Order.' In ists exceptions the Charging Party requests that certain furtherremedial provisions be added to those recommended by the Trial Ex-aminer As we do not find that such additional provisions are required orappropriate at this time toremedythe unfair labor practices found in thisproceeding,the Charging Party's request is hereby deniedTRIAL EXAMINER'S AMENDED DECISION'STATEMENT OF THE CASEMARION C.LADWIG,TrialExaminer:Upon acharge filed on November22, 1967,By Interna-' In its exceptions the CharingPartyrequests that certain furthersion, dated March 27, 1968, which was issued before the Respondent'sResponse to Order to Show Cause on Motion of General Counsel for Sum-mary Judgment on the Pleadings was brought to the Trial Examiner's atten-172 NLRB No. 30tionalBrotherhoodofElectricalWorkers,AFL-CIO-CLC, hereincalled the Union, theGeneral Counsel for the National Labor RelationsBoard,by the Regional Director for Region 15, is-sued a complaint on January 29 and an amendmenton February 15, 1968, against Presto Manufactur-ing Company,herein called the Respondent,alleg-ing that the Respondent had engaged in and wasengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) and Section 2(6)and (7)of the NationalLaborRelations Act, asamended.Copies of the charge,complaint andamendment,and notice and postponement of hear-ing were duly served upon the Respondent.The complaint and amendment allege that theUnion was duly certified on November9, 1967, bytheRegionalDirector for Region 15 (in therepresentation proceeding,Case15-RC-3670, ofwhich I take official notice)as the exclusive bar-gaining representative of the Respondent's em-ployees in the unit therein found appropriate; andthat since on or about November 16, 1967, and atall times thereafter,the Respondent has refusedand is refusing to recognize and/or bargain with theUnion as such exclusive bargaining representative,although the Union has requested and is requestingit to do so.The Respondent filed its answer on February 12and its answer to the amendment of the complainton February 28, 1968,admitting that the electionwas held,that the certification was issued,that theUnion made the requests for bargaining,and thatthe Respondent on and since November16, 1967,has declined to bargain because of the asserted in-validity of the certification.As affirmative defenses,theRespondent restates numerous contentionspreviously made in the representation proceeding,and asserts that because of these reasons and "byreason of the conduct and circumstances alleged"in its objections filed in that proceeding,the certifi-cation"is violative of Respondent's legal and con-stitutional rights, is void,and Respondent is underno obligation to honor it."On March 1, 1968, the General Counsel filed aMotion for Summary Judgment, contending thatthe Respondent was attempting to relitigate issuesraised and determined by the Board in the priorrepresentation case, and that such issues cannot berelitigated in a subsequent unfair labor practiceproceeding absent newly discovered or previouslyunavailable evidence.Pittsburgh PlateGlass Co. v.N.L.R.B.,313U.S.146,158,161-162.TheGeneral Counsel noted that the Respondent in itsanswers does not contend that there is newlydiscovered evidence or evidence unavailable at thetime of the representation proceeding.On March 5 there was issued an Order to ShowtionThe Amended Decision is being issued pursuant to the Board's re-mand order,dated April I. 1968, after due consideration of the Respon-dent's response. PRESTOMFG. COMPANY197Cause on or before March 20,1968, why the Mo-tion for Summary Judgment should not be granted.The Union filed a response and brief in support of,and the Respondentfileda response in oppositionto, the General Counsel'sMotion for SummaryJudgment.In its response,the Respondent contends that it"was denied the rightto fullydevelop the facts withregard to its Objections to the Election."However,it is established Board policy,in the absence ofnewlydiscoveredorpreviouslyunavailableevidence,not to permit litigation before a Trial Ex-aminer in a complaint case of issues which were orcould have been liti*ated in a prior relatedrepresentation proceeding.Pittsburgh Plate GlassCo. v. N.L.R.B., supra;N.L.R.B.v.MacombPotteryCompany,376 F.2d 450, 452 (C.A. 7); Rules andRegulations,NationalLaborRelations Board, Se-ries 8,as revised January 1, 1965, Sec.102.67(f).The Respondent neither alleges any such evidence,nor any special circumstances which require a reex-amination of the Board'sdeterminations in therepresentation proceeding.Therebeing no litigableissues before me, I find no merit to the Respon-dent's contentions that a summary judgment cannotbe granted,and that the Respondent is entitled to ahearing.Harry T. Campbell Sons' Corporation,164NLRB247, fn. 9.Accordingly,Ishall rule on the General Coun-sel'sMotion for Summary Judgment,and upon theentire record in this case make the following:FINDINGSI.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDThe Respondent, a Mississippi corporation, is en-gaged in the manufacture of electrical householdappliances at Jackson,Mississippi,where it an-nually receives raw materials and supplies valued inexcess of $50,000 directly from outside the State.The Companyadmits, and I find,that it is engagedin commerce within themeaningof Section 2(6)and (7) of the Act. The Respondent admits, and Ifind, thatInternationalBrotherhood of ElectricalWorkers,AFL-CIO-CLC, is alabor organizationwithin the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESIn the representation proceeding,the followinguhit was found to be appropriate for bargaining:All production and maintenance employees atthe Employer's Jackson,Mississippi, plant, in-cluding the shipping and receivingdepart-ments; excluding all plant clerical employees,officeclericalemployees, temporary em-ployees, professional employees, guards andsupervisors as defined in the Act.Although the Respondent's answer denies that thisisan appropriate unit,theRespondent did notrequest the Board in the representation proceedingto review and/or set aside the composition and/orappropriateness of the unit as found and deter-mined by the Regional Director. Section 102.67 (f)of the Board's Rules and Regulations provides thatfailure to request review shall preclude relitigating,inany related subsequent unfair labor practiceproceeding,any issue which was,or could havebeen,raised in the representation proceeding.On November 15, 1967 (following the November9, 1967, certification), and repeatedly thereafter,the Union requested the Respondent to bargain col-lectively with the Unionas exclusiverepresentativeof the employees in the unit described above. OnNovember 16 the Respondent declined,assertingits opinion that the certification is invalid, and stat-ing that"it isnot appropriate to meet with you untilall legal remedies have been exhausted with regardto the election." On November 28 the Respondentfiled a Request for Review of Regional Director'sSupplementalDecisionandCertificationofRepresentative, which the Board denied on January2, 1968, "as it raises no substantial issues warrant-ing review." On January 9, the Respondent filed amotion for reconsideration, which the Board deniedon January 23 "asit raisesnothing not previouslyconsideredby the Board." On January 29, theRespondent advised the Union that it would con-tinue to seek reversal of the Regional Director'sdecision overruling Respondent's objections to theelection "through Board's processes which areavailable."It is clear that the Respondent's refusal to bar-gainand its attack upon the validity of the certifica-tionare based upon matters which were con-sidered, or which could have been raised, in therepresentation proceeding. There being no conten-tion that the Respondent has any newly discoveredevidence or evidence unavailable at the time of therepresentation proceeding, I grant the GeneralCounsel's Motion for Summary Judgment.Accordingly, I find that the Union was duly cer-tified as the collective-bargaining representative ofthe employees of the Respondent in an appropriateunit,and that the Union at all times sinceNovember 16, 1967, has been and now is the exclu-sive bargaining representative of all the employeesin the unit, within the meaning of Section 9(a) ofthe Act. I further find that the Respondent has,since November 16, 1967, refused to bargain col-lectively with the Union as the exclusive bargainingrepresentative of its employees in the appropriateunit, and that, by such refusal, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAWBy refusing on and after November 16, 1967, tobargaincollectively with the Unionas the exclusivebargaining representative of all employees in an ap- 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDpropriate unit,the Respondent has engaged in andis engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has com-mitted certain unfair labor practices, I shall recom-mend that it beordered tocease and desist fromsuch conduct and from any likeor related invasionof itsemployees' Section 7rights, and totake affir-mative action,whichIfind necessary to remedyand toremove the effect of the unfair labor prac-tices and to effectuate the policiesof the Act.Accordingly,on the basis of the foregoingfindings and conclusions,and on the entire record,I recommend, pursuantto Section 10(c) of the Act,issuanceof thefollowing:posted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 15,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'' In the event that this RecommendedOrderis adoptedby theBoard, thewords"This Notice is Postedby Order"shall be substituted for the words"Pursuant to the RecommendedOrderof a Trial Examiner"in the Notice.In the further event that the Board'sOrder is enforcedby a decree of aUnited StatesCourtof Appeals,there shall be added tothe words "ThisNotice is Posted By Order of the NationalLaborRelations Board" thewords"as Enforced by the United StatesCourt of Appeals."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith "ORDERRespondent,Presto Manufacturing Company, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyconcerningwages, hours, and other terms and conditions ofemployment,with International Brotherhood ofElectricalWorkers, AFL-CIO,as the exclusive bar-gaining representativeof its employees in the fol-lowing appropriate unit:All production and maintenance employees atthe Employer's Jackson,Mississippi,plant, in-cluding the shipping and receiving depart-ments; excluding all plant clerical employees,officeclericalemployees, temporary em-ployees,professional employees,guards andsupervisors as defined in the Act.(b) In any like or relatedmanner interferingwith,restraining,or coercing employees in the ex-ercise of their rights under Section7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act:(a)Upon request,bargain with the above-namedUnion as the exclusive representative of all em-ployees in the above-described appropriate unit,with respect to wages,hours, and other terms andconditions of employment,and embody in a signedagreement any understanding reached.(b) Post at its plant in Jackson,Mississippi, co-pies of the attached notice marked "Appendix. "2Copies of said notice,on forms provided by the Re-gionalDirector for Region 15, after being dulysigned by Respondent'srepresentative,shallbeposted byRespondent immediately upon receiptthereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations BoardWE WILL BARGAINupon request with Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO-CLC, andsignany agreementreached, covering:All productionand maintenance employees atour Jackson,Mississippi,plant,including theshipping and receiving departments;excludingall plant clerical employees,officeclerical em-ployees, temporary employees,professionalemployees,guards and supervisorsas definedin the Act.WE WILL NOT unlawfullyinterferewith ouremployees'union activities.PRESTOMANUFACTURINGCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If you have any question concerning this noticeor compliance with its provisions,they may com-municate directly with the Board'sRegional Office,T6024 Federal'Building(Loyola), 701LoyolaAve., New Orleans, Louisiana 70113, Telephone504-527-6391.